DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 22 February 2021.
Claims 2 – 18 are pending.  Claim 1 is canceled by applicant.

Information Disclosure Statement 
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents that have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the IDS listing the cited references.

Portions of the information disclosure statement filed 20 May 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 2, 3, 10, 12, 13, and 17 are objected to because of the following informalities:
Regarding claim 2, line 2,
Regarding claim 2, line 5, the limitation, “first and second buttress materials”, should read “a first buttress material and a second buttress material”.
Regarding claim 3, line 2, the limitation, “the first and second buttress material”, should read “the first buttress material and the second buttress material”.
Regarding claim 10, line 2, the limitation, “proximal and distal ends”, should read “a proximal end and a distal end”.
Regarding claim 12, line 2, the limitation, “first and second jaw members”, should read “a first jaw member and a second jaw member”.  
Regarding claim 12, line 6, the limitation, “first and second buttress materials”, should read “a first buttress material and a second buttress material”.
Regarding claim 13, lines 1 – 2, the limitation, “the first and second buttress material”, should read “the first buttress material and the second buttress material”.
Regarding claim 17, line 2, the limitation, “the first and second buttress material”, should read “the first buttress material and the second buttress material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



    PNG
    media_image1.png
    803
    569
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    638
    578
    media_image2.png
    Greyscale
[AltContent: rect][AltContent: textbox (Schmid et al. (U.S. 2013/0146643 A1) – Annotated figs. 110 and 179 – 180 (A))][AltContent: rect][AltContent: textbox (first buttress material 336)][AltContent: arrow]
    PNG
    media_image5.png
    458
    632
    media_image5.png
    Greyscale
[AltContent: textbox (Vendely et al. (U.S. 2017/0086843 A1) – Annotated fig. 32)]
    PNG
    media_image6.png
    213
    554
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    163
    608
    media_image7.png
    Greyscale
[AltContent: textbox (Schmid et al. (U.S. 2013/0146643 A1) – Annotated figs. 176 - 177)][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (U.S. 2013/0146643 A1), hereinafter Schmid, in view of Vendely et al. (U.S. 2017/0086843 A1), hereinafter Vendely.


    PNG
    media_image11.png
    481
    477
    media_image11.png
    Greyscale

    PNG
    media_image1.png
    803
    569
    media_image1.png
    Greyscale
[AltContent: textbox (second buttress material 104
of Vendely)][AltContent: textbox (Vendely et al. (U.S. 2017/0086843 A1) – Annotated fig. 9)][AltContent: textbox (Schmid et al. (U.S. 2013/0146643 A1) – Annotated figs. 179 – 180 (B))][AltContent: arrow][AltContent: textbox (first buttress material 336
of Schmid)][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
Regarding claim 2, Schmid discloses a surgical stapling apparatus comprising:
the first jaw member (25070, fig. 179) and a second jaw member (25060, fig. 179); 
a staple cartridge (25000, fig. 179) releasably supported on the first jaw member (25070) (as shown in figs. 179, 180); and 
a buttress retention assembly including: 
a first buttress material (336, fig. 110) wherein the first buttress material (336) is detachably secured with the staple cartridge (25000) ([0519], ll. 5 – 9 describes buttress material 336 releasably retained on the staple cartridge) (Please note that even though the embodiment of fig. 110 is a different embodiment than the embodiment of fig. 179, 180, [0397] states “the particular features, structures, or characteristics illustrated or described in connection with one embodiment may be combined, in whole or in part, with the features structures, or characteristics of one or more other embodiments without limitation” suggesting the embodiment of fig. 110 and the embodiment of fig. 179, 180 can be used together); and
a spring (28010, fig. 179) ([0564], ll. 3 – 13 describes spring 28010 being resilient and having a corresponding springback or restoring force) wherein the spring (28010) extends from the staple cartridge (25000) (figs. 179, 170 shows clip 28014b of spring or end effector insert 28010 extending from staple cartridge 25000).

Schmid does not explicitly disclose a second buttress material; and the spring including opposing arms laterally spaced apart, the opposing arms supporting the second buttress material, and the spring extends from the staple cartridge such that the second buttress material is biased away from the first buttress material.
Vendely teaches an attachment layer (908, 910, fig. 32) including opposing arms (first arm 908, second arm 910, fig. 32) laterally spaced apart, the opposing arms (first arm 908, second arm 910) supporting the second buttress material (104) (fig. 9 shows second buttress material or compressible adjunct assembly 104 is attachable to the exterior side of attachment layer 106 wherein attachment layer 106 is analogous to attachment layer 908, 910) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, attachment layer 908, 910 and bent or rolled tab 932 of Vendely are analogous structures to compensator body 28012 and clip 28014b of Schmid, respectively, suggesting that the incorporation of the teachings of Vendely with the invention of Schmid would modify compensator body 28012 of spring or end effector insert 28010 of Schmid to include opposing arms 908, 910 of Vendely wherein opposing arms 908, 910 are laterally spaced apart.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, second buttress material or compressible adjunct assembly 104 of Vendely is attachable to the exterior side of attachment layer 106 of Vendely as shown in fig. 9 of Vendely suggesting second buttress material or compressible adjunct assembly 104 of Vendely is attachable and can be secured to the exterior side of compensator body 28012 of spring or end effector insert 28010 of Schmid in the same manner.   Annotated figs. 179, 180 (B) shows the examiner’s interpretation of second buttress material or compressible adjunct assembly 104 of Vendely attached/secured to the exterior side of compensator body 28012 of spring or end effector insert 28010 of Schmid wherein spring or end effector insert 28010 of Schmid extends from staple cartridge 25000 of Schmid such that second buttress material or compressible adjunct assembly 104 of Vendely is biased away from first buttress material 336 of Schmid due to the restoring force of spring or end effector insert 28010).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the buttress retention assembly, as disclosed by Schmid, with a second buttress material; and the spring including opposing arms laterally spaced apart, the opposing arms supporting the second buttress material, and the spring extends from the staple cartridge such that the second buttress material is biased away from the first buttress material, as taught by Vendely, with the motivation to add buttress material to promote tissue regrowth and healing of the ([0251], [0253]) and to minimize the firing force needed to drive the cutting edge of the surgical stapling apparatus as it is advanced to cut tissue captured between 
    PNG
    media_image13.png
    278
    274
    media_image13.png
    Greyscale
[AltContent: textbox (Vendely et al. (U.S. 2017/0086843 A1) – Annotated fig. 27)][AltContent: oval][AltContent: textbox (exterior tab 824)]a staple cartridge and the anvil.
 
Regarding claim 3, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid does not explicitly disclose a portion of the spring is interposed between the first buttress material and the second buttress material.
However, Vendely teaches a method of attaching/securing the second buttress material (806, fig. 27) to the attachment member (808, fig. 27) wherein tabs (824, fig. 27) are configured to receive a portion (828, fig. 27) of the second buttress material (806) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, attachment layer 808 of Vendely is an analogous structure to compensator body 28012 of Schmid suggesting that the incorporation of the teachings of Vendely with the invention of Schmid would modify compensator body 28012 of spring or end effector insert 28010 of Schmid to have or include tabs 824 of Vendely.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, tabs 824 of Vendely on compensator body 28012 of spring or end effector insert 28010 of Schmid would attach/secure second buttress material or compressible adjunct assembly 104 of Vendely in the same way as shown in fig. 27 of Vendely wherein exterior tab 824 of Vendely as shown in annotated fig. 27 on spring or end effector insert 28010 of Schmid would be interposed between first buttress material 336 of Schmid and second buttress material or compressible adjunct assembly 104 of Vendely).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the spring, as disclosed by Schmid, as modified by Vendely, with a portion of the spring is interposed between the first buttress material and the second buttress material, as taught by Vendely, with the motivation to attach/secure the second buttress material to the spring so that the second buttress material does not fall off the surgical stapling apparatus erroneously.

Regarding claim 4, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid, as modified by Vendely, further discloses the spring (Schmid – 28010, fig. 178) is secured with the second buttress material (Vendely – 104, fig. 9) along a length of the second buttress material (Vendely – 104, fig. 9) (Annotated figs. 179, 180 (B) shows the examiner’s interpretation of second buttress material or compressible adjunct assembly 104 of Vendely attached/secured to the exterior side of compensator body 28012 of spring or end effector insert 28010 of Schmid along a length of second buttress material or compressible adjunct assembly 104 of Vendely).

Regarding claim 5, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid, as modified by Vendely further discloses the second buttress material (Vendely – 104, fig. 9) is configured to engage an anvil (Schmid – 25060, fig. 179) supported on the second jaw member (Schmid – 25060, fig. 179) (Annotated figs. 179, 180 (B) shows the examiner’s interpretation of second buttress material or compressible adjunct assembly 104 of Vendely attached/secured to the exterior side of compensator body 28012 of spring or end effector insert 28010 of Schmid wherein second buttress material or compressible adjunct assembly 104 of Vendely engages or is attached to anvil 25060 of Schmid via clip 28014a of spring or end effector insert 28010 of Schmid).

    PNG
    media_image15.png
    262
    694
    media_image15.png
    Greyscale
[AltContent: textbox (Schmid et al. (U.S. 2013/0146643 A1) – Annotated fig. 179)][AltContent: arrow][AltContent: textbox (contact surface A)]
Regarding claim 6, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid further discloses the staple cartridge (322, fig. 110, or 25000, fig. 179) includes a contact surface (328, fig. 110, or contact surface A, annotated fig. 179) configured to receive the first buttress material (336, fig. 110; [0519], ll. 5 – 9 describes buttress material 336 releasably retained on the staple cartridge) thereon (fig. 110 shows first buttress material 336 received on deck 328 of staple cartridge 322).

Regarding claim 7, Schmid, as modified by Vendely, discloses the invention as recited in claim 6.
Schmid further discloses the spring (28010, fig. 179) extends from the contact surface (contact surface A, annotated fig. 179) of the staple cartridge (25000, fig. 179) 

Regarding claim 8, Schmid, as modified by Vendely, discloses the invention as recited in claim 6.
(Schmid – 28010, fig. 179) biases the second buttress material (Vendely – 104, fig. 9) away from the contact surface (Schmid – contact surface A, annotated fig. 179) (Vendely - annotated figs. 179, 180 (B) shows the examiner’s interpretation of second buttress material or compressible adjunct assembly 104 of Vendely attached/secured to the exterior side of compensator body 28012 of Schmid wherein spring or end effector insert 28010 of Schmid extends from staple cartridge 25000 of Schmid such that second buttress material or compressible adjunct assembly 104 of Vendely is biased away from contact surface A of Schmid.  Please note, [0564], ll. 3 – 13 describes spring 28010 being resilient and having a corresponding springback or restoring force wherein the examiner deems spring member or end effector insert 28010 applies a restoring force biasing spring member 28010 and the attached second buttress material 104 of Vendely away from contact surface A of staple cartridge 25000).

Regarding claim 9, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid further discloses the first buttress material (336, figs. 110) is secured with the staple cartridge (25000, fig. 179) by at least one of a suture, a hook and loop fastener, adhesive, a cap, or a hook (figs. 110, 111 shows buttress material 336 having side edges 308, 310 and lips 312 wherein first buttress material 336 is secured on staple cartridge 25000 via side edges 308, 310 and lips 312 like a cap).

Regarding claim 10, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid further discloses the first buttress material (336, fig. 110) is detachably secured with the staple cartridge (25000, fig. 179) at the proximal end and the distal end of the first buttress material ([0519], ll. 5 – 9 describes buttress material 336 releasably retained on the staple cartridge and figs. 110, 111 shows buttress material 336 having side edges 308, 310 and lips 312 wherein first buttress material 336 is secured on staple cartridge 25000 via side edges 308, 310 and lips 312 along both entire sides of staple cartridge 25000 which includes the proximal end and the distal end of first buttress material 336).

Regarding claim 11, Schmid, as modified by Vendely, discloses the invention as recited in claim 2.
Schmid does not explicitly disclose the second buttress material is secured with the spring by at least one of a suture, a hook and loop fastener, adhesive, a cap, or a hook.
However, Vendely teaches the second buttress material (104, fig. 9) is secured with the attachment layer (908, 910, fig. 32) by adhesive  (Fig. 9 shows second buttress material or compressible adjunct assembly 104 is attachable to the exterior side of attachment layer 106 wherein attachment layer 106 is analogous to attachment layer 908, 910, and [0344], ll. 9 – 12 suggests any suitable attachment technique can be employed in attaching attachment layer to the second buttress material or compressible adjunct assembly such as a biocompatible adhesive) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, since second buttress material or compressible adjunct assembly 104 of Vendely is attachable via biocompatible adhesive to the exterior side of attachment layer 106 of Vendely as shown in fig. 9 of Vendely, the teachings of Vendely suggests second buttress material or compressible adjunct assembly 104 of Vendely is attachable and can be secured via biocompatible adhesive to the exterior side of compensator body 28012 of spring or end effector insert 28010 of Schmid in the same manner).

Regarding claim 12, Schmid discloses a surgical stapling apparatus comprising: 
a tool assembly (12, fig. 179) including the first jaw member (25070, fig. 179) and a second jaw member (25060, fig. 179); 
a staple cartridge (25000, fig. 179) releasably supported on the first jaw member (25070); 
an anvil (25060) supported on the second jaw member (25060); and
a buttress retention assembly including: 
a first buttress material (336, fig. 110), the first buttress material (336) positionable on the staple cartridge (25000) (fig. 110 shows first buttress material 336 positionable or able to be positioned on staple cartridge 322); and 
a spring (28010, fig. 179) ([0564], ll. 3 – 13 describes spring 28010 being resilient and having a corresponding springback or restoring force) wherein the spring (28010) extends from the staple cartridge (25000) (figs. 179, 170 shows clip 28014b of spring or end effector insert 28010 extending from staple cartridge 25000).

Schmid does not explicitly disclose a second buttress material and a spring including opposing arms supporting the second buttress material, wherein the second buttress material extends from the staple cartridge and being biased towards the anvil by the spring when the staple cartridge is supported on the first jaw member.
Vendely teaches an attachment layer (908, 910, fig. 32) including opposing arms (first arm 908, second arm 910, fig. 32) laterally spaced apart, the opposing arms (first arm 908, second arm 910) supporting the second buttress material (104) (fig. 9 shows second buttress material or compressible adjunct assembly 104 is attachable to the exterior side of attachment layer 106 wherein attachment layer 106 is analogous to attachment layer 908, 910) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, attachment layer 908, 910 and bent or rolled tab 932 of Vendely are analogous structures to compensator body 28012 and clip 28014b of Schmid, respectively, suggesting that the incorporation of the teachings of Vendely with the invention of Schmid would modify compensator body 28012 of spring or end effector insert 28010 of Schmid to include opposing arms 908, 910 of Vendely wherein opposing arms 908, 910 are laterally spaced apart.  One having ordinary skill in the art would further recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, second buttress material or compressible adjunct assembly 104 of Vendely is attachable to the exterior side of attachment layer 106 of Vendely as shown in fig. 9 of Vendely suggesting second buttress material or compressible adjunct assembly 104 of Vendely is attachable and can be secured to the exterior side of compensator body 28012 of spring or end effector insert 28010 of Schmid in the same manner.   Annotated figs. 179, 180 (B) shows the examiner’s interpretation of second buttress material or compressible adjunct assembly 104 of Vendely attached/secured to the exterior side of compensator body 28012 of spring or end effector insert 28010 of Schmid wherein spring or end effector insert 28010 of Schmid with attached second buttress material or compressible adjunct assembly 104 of Vendely extends from staple cartridge 25000 of Schmid such that second buttress material or compressible adjunct assembly 104 of Vendely is biased away from first buttress material 336 of Schmid and towards anvil 25060 of Schmid due to the restoring force of spring or end effector insert 28010 when staple cartridge 25000 is supported in lower jaw 25070 as shown in fig. 180).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the buttress retention assembly, as disclosed by Schmid, with a second buttress material and a spring including opposing arms supporting the second buttress material, wherein the second buttress material extends from the staple cartridge and being biased towards the anvil by the spring when the staple cartridge is supported on the first jaw member, as taught by Vendely, with the motivation to add buttress material to promote tissue regrowth and healing of the treated tissue ([0251], [0253]), to ensure the first buttress material and the second buttress material are spaced apart so not to interference with the grasping and 

Regarding claim 13, Schmid, as modified by Vendely, discloses the invention as recited in claim 12.
Schmid further discloses the first buttress material is releasably secured with the staple cartridge.
Schmid does not explicitly disclose the second buttress material is releasably secured with the spring.
Vendely teaches any suitable attachment technique can be employed in attaching the attachment layer to the second buttress material or compressible adjunct assembly such a biocompatible adhesive ([0344], ll. 9 – 12) wherein Vendely further teaches in Shelton, IV et al. (US 2016/0278775 A), hereinafter Shelton, incorporated by reference in Vendely (see [0238]), a specific adhesive material configured to removably secure a buttress body to a surface (abstract) (Please note while the abstract give the intended use of “to removably secure the buttress body to the deck of the staple cartridge or the underside of the anvil”, Shelton [0087] suggests using the adhesive material to releasably secure the buttress body to surfaces other than the deck of the staple cartridge or the underside of the anvil (i.e., a retainer) thus one having ordinary skill in the art would recognize that the adhesive material can be used to releasably secure the buttress body to other surfaces than just the deck of the staple cartridge or the underside of the anvil such as the attachment layer of Vendely) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Vendely with the invention of Schmid, since second buttress material or compressible adjunct assembly 104 of Vendely is removably secure, due to the adhesive material of Vendely/Shelton, to the exterior side of attachment layer 106 of Vendely as shown in fig. 9 of Vendely, the teachings of Vendely suggests second buttress material or compressible adjunct assembly 104 of Vendely can be removably secured, due to the adhesive material of Vendely/Shelton, to the exterior side of compensator body 28012 of spring or end effector insert 28010 of Schmid in the same manner).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the buttress retention assembly, as disclosed by Schmid, with the second buttress material is releasably secured with the spring, as taught by Vendely, with the motivation to be able to adjust or replace the second buttress material after the second buttress material has been adhesively positioned on the spring in the case the second buttress material was incorrectly positioned on the spring or the second buttress material is defective.

Regarding claim 14, Schmid, as modified by Vendely, discloses the invention as recited in claim 12.
Schmid, as modified by Vendely, further discloses the opposing arms (Vendely – 908, 910, fig. 32) of the spring (Schmid – 28010, fig. 179) are spaced apart and extend along a length of the second buttress material (Vendely – 104, fig. 9) (Annotated figs. 179, 180 (B) shows the examiner’s interpretation of second buttress material or compressible adjunct assembly 104 of Vendely attached/secured to the exterior side of compensator body 28012 of spring or end effector insert 28010 of Schmid along a length of second buttress material or compressible adjunct assembly 104 of Vendely).

Regarding claim 15, Schmid, as modified by Vendely, discloses the invention as recited in claim 13.
Schmid further discloses the staple cartridge (322, fig. 110, or 25000, fig. 179) includes a contact surface (328, fig. 110, or contact surface A, annotated fig. 179) configured to receive the first buttress material (336, fig. 110; [0519], ll. 5 – 9 describes buttress material 336 releasably retained on the staple cartridge) thereon (fig. 110 shows first buttress material 336 received on deck 328 of staple cartridge 322).

Regarding claim 16, Schmid, as modified by Vendely, discloses the invention as recited in claim 15.
Schmid further discloses the spring (28010, fig. 179) extends from the contact surface (contact surface A, annotated fig. 179).

Regarding claim 17, Schmid, as modified by Vendely, discloses the invention as recited in claim 13.
Schmid, as modified by Vendely, further discloses the staple cartridge (Schmid – 25000, fig. 179), the first buttress material (Schmid – 336, fig. 110) and the second buttress material (Vendely – 336, fig. 9) are discrete components.

Regarding claim 18, Schmid, as modified by Vendely, discloses the invention as recited in claim 13.
Schmid does not explicitly disclose the second buttress material is exposed between the opposing arms.
However, Vendely teaches the second buttress material (104, fig. 9) is exposed between the opposing arms (first arm 908, second arm 910, fig. 32) (Fig. 9 shows second buttress material or compressible adjunct assembly 104 as two discrete strips 108, 110 wherein strip 108 would be positioned on first arm 908 and strip 110 would be positioned on second arm 910 thus providing a gap between strips 108, 110.  Fig. 9 further shows the interior sides of strip 108 and strip 110 of second buttress material or compressible adjunct assembly 104 facing the gap are exposed between the opposing arms 908, 910).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the buttress retention assembly, as disclosed by Schmid, with the second buttress material is exposed between the opposing arms, as taught by Vendely, with the motivation to minimize the firing force needed to drive the cutting edge of the surgical stapling apparatus as it is advanced to cut tissue captured between a staple cartridge and the anvil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	29 December 2021

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731